Citation Nr: 0524800	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from January 1998 to 
January 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board notes that the RO has characterized the issue as 
entitlement to service connection for alcohol dependence in 
remission, claimed as a nervous disorder.  The Board will 
remand this case for additional development in order to 
gather more medical records and conduct a VA examination to 
determine the nature of the veteran's disability to include 
whether there the veteran's symptoms are entirely related to 
alcohol dependence.  The veteran has stated that he has been 
treated at the VA Medical Center (VAMC) in San Juan, Puerto 
Rico, and the VA outpatient clinic in Ponce, Puerto Rico.  
The RO must contact the VAMC in San Juan and the outpatient 
clinic in Ponce and obtain all treatment records for the 
veteran dated from May 2002 to the present.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473.  In addition, the 
claims folder contains some VA treatment records dated in 
2001 and 2002 that have not been reviewed by the RO.  The 
veteran is entitled to have the RO review all the evidence in 
the first instance. 

The Board finds that an examination is required to determine 
the diagnosis and etiology of the veteran's disability.  If a 
psychiatric disability is diagnosed, the examiner is 
requested to offer an opinion as to whether or not the 
veteran's disability is related to service, including whether 
or not it is related to the disability described in the 
service medical records as a "stress reaction".  In 
addition, the examiner is asked to determine whether the 
veteran's psychiatric disability is related to his alcohol 
dependence and if it is, then to determine if the veteran 
suffers from any psychiatric disability that is not a 
function of his alcohol dependence.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because additional evidence is required, and an examination 
is needed, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the VCAA.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington DC for the 
following action:

1.  The RO should contact the VAMC in San 
Juan, Puerto Rico and the outpatient 
clinic in Ponce and obtain all treatment 
records for the veteran dated from May 
2002 to the present.  If no such records 
are available, the RO should obtain 
written confirmation of that fact 

2.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran suffers from a 
psychiatric disability, and if so, 
whether or not it is related to service.  
All indicated tests should be conducted, 
and the examiner should review the claims 
folder.  The examiner should specifically 
review the veteran's medical history and 
service medical records, which show some 
treatment for a "stress reaction" in 
1998.  If a psychiatric disability is 
diagnosed, the examiner is also requested 
to offer an opinion as to whether or not 
the disability is related to the 
veteran's alcohol dependence or whether 
or not there is any psychiatric 
disability that is separate and unrelated 
to alcohol dependence.  The examiner 
should review the VA treatment records in 
the claims folder.  If a psychiatric 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's psychiatric disability was 
initially manifested in service or was 
otherwise related to such service.  A 
complete rationale for any opinion 
offered should be included.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




